Mona €286¢:Hoo Cc" 00867-DOC Document 18-1 |Filed 06/26/19 Page lofi Page ID #:42

Attorney at Law

CA Bar No. 108859

624 S. Grand Ave., FL22

Los Angeles, CA 90017-3323

T: 213.623.5255 | F: 310.742.5100 |
E: msoohoo@earthlink.net

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CASE NUMBER:

UNITED STATES OF AMERICA,
Plaintiffs) 19-CR-00367-DOC

 

Vv.

(PROPOSED) ORDER ON REQUEST FOR
LEO HU, APPROVAL OF SUBSTITUTION OR

D WITHDRAWAL OF ATTORNEY
efendant(s).

 

 

The Court hereby orders that the request of:

 

 

 

 

 

 

 

 

LEO HU O Plaintiff XC DefendantO Other Name of Party
to substitute Mona C. Soo Hoo who is
xO Retained Counsel C3) Counsel appointed by the Court (Criminal cases only) O Pro Se
624 S. Grand Ave., FL22 Street Address
Los Angeles, CA 90017-3323 msoohoo@earthlink.net
City, State, Zip E-Mail Address
213.623.5255 310.742.5100 108859
Telephone Number Fax Number State Bar Number
as attorney of record instead of Pedro V. Castillo, Federal Public Defender’s Office

 

List all attorneys from same firm or agency who are withdrawing

 

 

is hereby 0 GRANTED O DENIED
The clerk is hereby ordered to terminate Notices of Electronic Filing for the withdrawing attorney(s) in this case.

Dated

 

 

U. S. District Judge/U.S. Magistrate Judge

 

AALADNECD (ABA WDDADACEMN NDNCO AN DENHECCT CAD ADDDAVAT AL CHDETITITION AD WITLND AWA AT ATTODNGYU
